DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Response to Amendment
The following addresses applicant’s remarks/amendments dated 01 July, 2022.
Claims 1, 4-6, 8-11, and 13-20 were amended. No claims were added or cancelled. Therefore, claims 1-20 are pending in the current application and will be addressed below.
The 112(b) rejections to claims 1, 14, 19, and 20 are withdrawn.
The 101 rejections to claims 19 and 20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama JP 2010243376 A.

Regarding Claim 1, Akiyama teaches a sound source direction estimation device ([0001, 2]) comprising:
a first estimation unit configured to estimate a first horizontal angle that is a horizontal angle of a sound source direction (portion of the “evaluation formula calculating unit 471” which performs “narrowing down” in only the azimuth direction, [0102-106]) from an acoustic signal ([0002, 87]), and
a second estimation unit configured to estimate a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle, with respect to the first horizontal angle (portion of “evaluation formula calculating unit 471” which performs “2 direction narrowing” in the azimuth and elevation direction using data outputted from the “1 direction narrowing”, [0102-106]), in a predetermined range from the first horizontal angle (uses range of the “1 direction narrowing”, [0102]).

Regarding Claim 2, Akiyama teaches the sound source direction estimation device according to claim 1, further comprising an input unit configured to input the acoustic signal from a microphone array including a plurality of microphones (“sensor group 41 has a plurality of sensors arranged in an array” and “multidimensional vectorization unit 42” converts signal into vector for use in calculations, [0087]; plurality of sensors are used to receive sound waves, [0002]).

Regarding Claim 4, Akiyama as modified above teaches the sound source direction estimation device according to claim 1, wherein the first estimation unit is configured to perform an operation on a first spatial spectrum (“evaluation values” computed for the “range of the 1 direction narrowing cells”, [0102]) and estimate the first horizontal angle on a basis of the first spatial spectrum (extracts the maximum evaluation value to estimate azimuth direction, [0102])

Regarding Claim 19, Nakadai teaches a method of estimating a sound source direction of a sound source direction estimation device, the method comprising:
estimating, by a processor, a first horizontal angle that is a horizontal angle of the sound source direction (“narrowing down” in only the azimuth direction, [0102-106]) from an input acoustic signal ([0002, 87]); and
estimating, by a processor, a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle (“2 direction narrowing” in the azimuth and elevation direction using data outputted from the “1 direction narrowing”, [0102-106]), with respect to the first horizontal angle, in a predetermined range from the first horizontal angle (uses range of the “1 direction narrowing”, [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Nakadai US 20150063069 A1.

Regarding Claim 3, Akiyama teaches the sound source direction estimation device according to claim 2, 
Akiyama does not teach but Nakadai teaches wherein in the microphone array, the plurality of microphones is arranged three-dimensionally (Figs. 7, [0049-51, 54, 104]).
Additionally, Akiyama teaches the sensors are arranged in a circular shape (circular shape exists in a 3D field, [106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use the three-dimensional microphone arrangement of Nakadai. This would more microphones placed in the same device and aid in accuracy of direction estimation.

Regarding Claim 5, Akiyama as modified above teaches the sound source direction estimation device according to claim 4, 
Akiyama does not explicitly teach but Nakadai teaches the first estimation unit includes a first processing unit configured to perform an operation on the first spatial spectrum by a multiple signal classification MUSIC method (estimates azimuth using a GSVD-MUSIC method, [0058, 59, 121]).
Additionally, Akiyama teaches the MUSIC method could be used as a high-resolution estimation method ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 6, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, wherein the second estimation unit includes a second processing unit configured to perform an operation on a second spatial spectrum (“evaluation values” in the range of the “2 narrowing down cells”, [0104])
Akiyama does not explicitly teach but Nakadai teaches by the MUSIC method (estimates of azimuth use MUSIC method, [0058, 59]).
Additionally, Akiyama teaches the MUSIC method could be used as a high-resolution estimation method ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 7, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, wherein the first estimation unit further includes a horizontal angle estimation unit configured to estimate the first horizontal angle on a basis of the first spatial spectrum on which the first processing unit performs an operation (“evaluation values” computed for the “range of the 1 direction narrowing cells”, and extracts the maximum evaluation value to estimate azimuth direction, [0102])

Regarding Claim 8, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, wherein the second estimation unit includes a second processing unit configured to perform an operation on a second spatial spectrum in a range of the elevation angle in the predetermined range of the horizontal angle from the first horizontal angle (range is “narrowed down” in the azimuth direction but may include the entire “Elevation Span”, [0102, 103]).
Akiyama does not explicitly teach but Nakadai teaches the operation is performed by the MUSIC method.
Additionally, Akiyama teaches the MUSIC method could be used as a high-resolution estimation method ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 11, Akiyama teaches the sound source direction estimation device according to claim 5, wherein the second estimation unit includes 
a second processing unit configured to perform an operation on a second spatial spectrum; and a detection unit configured to detect the sound source direction from a peak of the second spatial spectrum (“evaluation values” computed for the “range of the 1 direction narrowing cells”, and extracts the maximum evaluation value to estimate azimuth direction, [0102, 103]).

Regarding Claim 12, Akiyama as modified above teaches the sound source direction estimation device according to claim 11, 
Akiyama does not teach but Nakadai teaches a presentation unit configured to present the sound source direction detected by the detection unit (Figs. 12-14, [0141-160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to include the presentation unit of Nakadai. This would help a user locate the sound source.

Regarding Claim 13, Akiyama as modified above teaches the sound source direction estimation device according to claim 12, 
Akiyama does not teach but Nakadai teaches wherein the presentation unit is configured to change a presentation state according to the elevation angle estimated by the second estimation unit (Figs. 12-14, [0141-160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to include the presentation unit of Nakadai. This would help a user locate the sound source.

Regarding Claim 20, Akiyama teaches sound source direction estimation processing comprising:
a first step of estimating a first horizontal angle that is a horizontal angle of the sound source direction from an input acoustic signal; and
a second step of estimating a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle, with respect to the first horizontal angle, in a predetermined range near the first horizontal angle.
	Akiyama does not explicitly teach but Nakadai teaches a non-transitory computer-readable medium, having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to execute the sound source direction estimation processing [0018, 207, 208].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the sound direction estimation processing steps in a program similar to Nakadai. This would allow a device to perform the estimation.

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Nakadai US 20150063069 A1 and further in view of Nakamura US 20140078867 A1.

Regarding Claim 9, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, 
However, Akiyama does not explicitly teach but Nakamura teaches the first processing unit includes a first correlation matrix calculation unit configured to calculate a correlation matrix of a target sound signal of respective frequencies for every time frame of the acoustic signal to perform an operation on the first spatial spectrum ([0048-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the correlation calculations of Nakamura. This would allow the GSVD-MUSIC method to be used and angles calculated in every time frame.

Regarding Claim 10, Akiyama as modified above teaches the sound source direction estimation device according to claim 9, 
Akiyama does not explicitly teach but Nakamura teaches the first processing unit further includes a second correlation matrix calculation unit configured to calculate a correlation matrix of a noise signal of respective frequencies for every time frame of the acoustic signal to perform an operation on the first spatial spectrum ([0048-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the correlation calculations of Nakamura. This would allow the GSVD-MUSIC method to be used and angles calculated in every time frame.

Regarding Claim 14, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, 
Akiyama does not teach but Nakamura teaches wherein the first processing unit is configured to obtain a direction in which the first spatial spectrum is calculated (desired spatial resolution, [0098]), and performs an operation on the first spatial spectrum in the obtained direction by interpolation ([0102, 103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to thinning out and interpolation of Nakamura. This would allow minimize computational costs in calculating the spatial spectrum.

Regarding Claim 15, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, 
Akiyama does not teach but Nakamura teaches wherein the second estimation unit includes: a second processing unit configured to perform an operation on a second spatial spectrum; and a detection unit configured to detect the sound source direction from a peak of the second spatial spectrum, wherein the second estimation unit is configured to repeat processing to compute the second spatial spectrum in a range limited in both the second horizontal angle and the elevation angle, and detect the peak of the computed second spatial spectrum until both the second horizontal angle and the elevation angle no longer change (second spatial spectrum calculation unit 109, peak search unit 110, STF processing unit 111 in Fig. 3, [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to iteratively estimate the source direction angles similar to Nakamura. This would improve accuracy of the estimations.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Zhu US 20120076316 A1.

Regarding Claim 16, Akiyama as modified above teaches the sound source direction estimation device according to claim 1, further comprising: an input unit configured to input the acoustic signal from a sensor array including a plurality of sensors (plurality of sensors arranged in an array are used to receive sound waves, [0002]), 
Akiyama does not teach but Zhu teaches the sensors are microphones (microphone array, [0007]) and the second estimation unit includes a steered response power (SRP) processing unit configured to process a pair signal of a first channel of the plurality of microphones arranged three-dimensionally and a second channel of the plurality microphones (SRP-PHAT method, [0075-77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).

Regarding Claim 17, Akiyama as modified above teaches the sound source direction estimation device according to claim 16, 
Akiyama does not teach but Zhu teaches the SRP processing unit is configured to calculate a cross-correlation of a plurality of pair signals including the pair signal, and in the predetermined range from the first horizontal angle, the SRP processing unit is configured to estimate the second horizontal angle and the elevation angle from a peak of the cross-correlation (SRP-PHAT method, [0075-77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).

Regarding Claim 18, Akiyama as modified above teaches the sound source direction estimation device according to claim 17, 
Akiyama does not teach but Zhu teaches the SRP processing unit is configured to estimate the second horizontal angle and the elevation angle from the peak of the cross-correlation (can calculate with only one horizontal angle and one elevation angle calculation, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).


 Response to Arguments
Applicant's arguments filed 01 July, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Akiyama does not calculate any angle rather identifies an area or cells. Identifying an area or cells narrowed in angle yields an approximate angle which is an estimate of the angle. As applicant noted (page 14 of remarks), Akiyama does further process these estimates to arrive at a direction of arrival of signals (Akiyama, [0105, 107]), but the narrowing down performed by evaluation formula calculating unit 471 yields cells which are estimates of the angle. As claimed, a cell in a specified angle range is an estimate of an angle. Therefore, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645